Citation Nr: 1048125	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a cervical spine disorder.

2.  Entitlement to a disability rating greater than 60 percent 
for service-connected lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

The Veteran and L.J.



ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from September1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and December 2008 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office (RO), 
in Wichita, Kansas. 

In October 2010, the Veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans Law 
Judge presided while at the RO.  A transcript of the hearing has 
been associated with the Veteran's claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the Board 
should address the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) as part of 
increased-rating claims, when the issue of unemployability is 
raised by the record.  The Veteran has raised the issue of 
entitlement to TDIU.  That claim; however, has been separately 
adjudicated, with the most recent denial occurring in June 2008.  
Since the Veteran's increased rating claim for a lower back 
disorder and entitlement to TDIU have followed separate tracks, 
and the Veteran has not expressed disagreement with this 
determination, the Board's present analysis will not address 
entitlement to TDIU.  In the event the Veteran seeks to raise 
such a claim, he or his representative should convey such desire 
to the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1978 rating decision denied the Veteran's 
service connection claim for a cervical spine disorder, finding 
there was no evidence that any such disorder was related to the 
Veteran's period of active service.  

2.  Evidence added to the record since the July 1978 rating 
decision includes competent evidence suggesting that there may be 
a relationship between a current cervical spine disorder and the 
Veteran's period of active service.  

3.  Even when considering the Veteran's functional loss due to 
pain, his lower back disorder is manifested by flexion better 
than 30 degrees, and no incapacitating episodes or ankylosis 
diagnosis.

4.  With resolution of all reasonable doubt in the Veteran's 
favor, his lower back disorder is productive of neurologic 
impairment of the right lower extremity that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

5.  With resolution of all reasonable doubt in the Veteran's 
favor, his lower back disorder is productive of neurologic 
impairment of the left lower extremity that results in disability 
analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied the Veteran's 
service connection claim for a cervical spine disorder is final.  
38 U.S.C. § 7105(c) (West 1977); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1978).

2.  Evidence added to the record since the July 1978 rating 
decision, denying the Veteran's service connection claim for a 
cervical spine is new and material and his claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a 20 percent disability rating, and no more, 
for the Veteran's lumbar degenerative disc disease disorder have 
been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5235-5243 (2010).

4.  The criteria for a separate 40 percent disability rating for 
right-sided moderately severe incomplete paralysis of the sciatic 
nerve have been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2010).

5.  The criteria for a separate 40 percent disability rating for 
left-sided moderately severe incomplete paralysis of the sciatic 
nerve have been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide a claimant notification of information 
and evidence necessary to substantiate the claim submitted, the 
division of responsibilities in obtaining evidence, and 
assistance in developing evidence, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  Since the Board is 
reopening the Veteran's service connection claim for a cervical 
spine disorder, any errors in this regard are harmless.  

As it relates to the Veteran's increased rating claim, the notice 
requirement was accomplished in an August 2006 letter from the 
RO, explaining the type of evidence necessary to establish an 
increased rating, what evidence was to be provided by the 
Veteran, and what evidence the VA would attempt to obtain on his 
behalf.  The letter explained that the evidence must demonstrate 
a greater level of disability than previously assessed to 
establish an increased evaluation.  The letter also indicated 
that these findings could be supported by statements from the 
Veteran's doctor containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of the 
examinations and tests.  

The foregoing letter plus the January 2008 Statement of the Case 
and June 2008, July 2008 and January 2009 Supplemental Statements 
of the Case, adequately explained what evidence would warrant a 
higher rating.  Although the information contained the respective 
Statement of the Case and Supplemental Statement of the Case were 
not provided prior to the rating decisions on appeal, the Board 
finds that this did not result in any prejudice to the Veteran, 
as he has been allowed an opportunity to submit additional 
evidence (which he did).  Moreover, after this additional 
evidence was received the Veteran's claims readjudicated.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed, and any defect as to the manner and timing of the notice 
provided is harmless.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service and post-service treatment records have been obtained, 
and he has not indicated there are any additional records, 
relevant to the present claims VA should seek on his behalf.  At 
his October 2010 hearing, the Veteran reported that he was 
receiving Social Security Administration benefits; however, the 
evidence of record indicates the Veteran became disabled for 
Social Security Administration purposes in October 2004, based on 
diagnosed coronary artery disease.  This being the case, the 
Veteran's Social Security Administration records would not be 
relevant to the current severity of his lower back disorder and 
need not be obtained at this time.  See Golz v. Shinseki, 290 
F.3d 1317 (Fed. Cir. 2010) (holding that "[w]hen a SSA decision 
pertains to a completely unrelated medical condition and the 
Veteran makes no specific allegations that would give rise to a 
reasonable belief that the medical records may nonetheless 
pertain to the injury for which the Veteran seeks benefits, 
relevance is not established.  There must be specific reason to 
believe these records may give rise to pertinent information to 
conclude that they are relevant..."); see also Board Hearing 
Trans., pp. 14-15, Oct. 22, 2010;"Employment History," VA Exam 
Rpt., Sept. 6, 2006.  Nonetheless, the Veteran's request for a 
hearing has been honored and a copy of his October 2010 hearing 
has been associated with the claims file.  The Veteran has also 
been provided appropriate VA examinations related to his claims.  
Accordingly, the Board concludes that all reasonable efforts were 
made by VA to obtain the evidence necessary to substantiate the 
Veteran's claims and no further assistance to develop evidence is 
required, as there is no notice or suggestion that any additional 
relevant evidence is not of record.  

Reopening a Cervical Spine Disorder Claim

The Veteran presently seeks to reopen a service connection claim 
for a cervical spine disorder.  A July 1978 rating decision 
denied the Veteran's service connection claim for a cervical 
spine disorder (then considered as a neck condition).  At this 
time, service treatment records and statements from the Veteran 
were reviewed by the RO, which determined that there was no 
evidence of a nexus between any current cervical spine disorder 
and his period of active service.  The Veteran did not appeal 
this decision within the prescribed time, and the decision became 
final.  

The July 1978 RO decision is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new and 
material evidence with respect to that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since 
the July 1978 RO rating decision.  The additional evidence 
includes numerous VA and private treatment records, as well as 
additional statements and testimony from the Veteran.  These 
records include a February 2010 statement from private physician 
R. Gonzalez, M.D., indicating the Veteran "suffers from chronic 
neck pain resulting from an injury that occurred in the late 
1970s while he was in the armed services."  

The Veteran has now presented new and material evidence related 
to a previously unestablished necessary element of her claim 
(evidence of a possible nexus between a cervical spine disorder 
and his military service).  The Board finds the newly submitted 
evidence to be new and material evidence within the meaning of 
38 C.F.R. § 3.156(a) and the claim is reopened.  

Increased Disability Rating for Lumbar Degenerative Disc Disease

By way of background, in March 2006 the Veteran filed an 
increased rating claim related to his lower back disorder, rated 
60 percent disabling.  A November 2006 rating decision denied the 
Veteran's claim.  The Veteran filed a timely notice of 
disagreement with this determination and perfected a timely 
appeal to the Board with respect to this claim 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Rating the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  The regulations, however, do not 
preclude the assignment of separate disability ratings for 
separate and distinct symptomatology where none of the 
symptomatology justifying an disability rating under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying a disability rating  under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's lower back disorder has been rated as 60 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293, as 
effective prior to September 23, 2002.  However the regulations 
were amended, effective September 23, 2002 and September 26, 
2003, and the revised the criteria must be considered in this 
claim.  See 68 Fed. Reg. 51454-51458 (2003); 67 Fed. Reg. 54345 
(2002).  Under the revised Diagnostic Code provision, unless 
there is intervertebral disc syndrome, the disability is to be 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine and the criteria for rating degenerative arthritis 
of the spine (presently characterized as a lower back disorder) 
is 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases of the Spine, where 
the disability is with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, for combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, for muscle spasm and 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent disability rating is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less or if 
there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  The maximum 
schedular rating of 100 percent disability is warranted for 
unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately, under an appropriate Diagnostic Code.  In addition, 
for VA compensation purposes, normal flexion of the thoracolumbar 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71, 
Plate V.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating episodes 
where incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability rating.  With incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent disability 
rating is warranted.  A maximum disability rating of 60 percent 
is assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  It is noted 
that an "incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

Associated objective neurologic abnormalities are to be rated 
separately under an appropriate Diagnostic Code.  In this case, 
the Veteran is shown to have sciatic neuropathy secondary to his 
service-connected disability.  Paralysis of the sciatic nerve is 
rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis (i.e., no more than 40 
percent).

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, incomplete 
paralysis of the sciatic nerve warrants a 60 percent evaluation 
if it is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent evaluation if 
it is moderate or a 10 percent evaluation if it is mild.  

In September 2006, the Veteran was afforded a VA orthopedic 
examination.  The examiner stated that the Veteran had severe 
lower back flare-ups approximately 2-or-3 times a week, lasting 
approximately 6-to-8 hours, which were only alleviated by pain 
medication and elevating his legs.  The examiner also noted the 
absence of any abnormal spinal curvatures or ankylosis.  At this 
time, the Veteran reported a dull aching pain that radiated to 
his lower extremities, which was more severe in his left lower 
extremity.  Objective testing confirmed abnormalities with 
respect to vibration, pain and light touch, in the Veteran's 
lower extremities and the examiner indicated these symptoms were 
related to the lower back disorder.  Range of motion disclosed 
pain-free (i) forward flexion to 49 degrees, (ii) backward 
extension to 25 degrees, (iii) right lateral flexion to 25 
degrees, (iv) left lateral flexion to 24 degrees and (v) rotation 
to 30 degrees, bilaterally.  Additionally, the examiner noted 
that there was no additional loss of motion on repetitive 
testing.  The diagnosis was lumbar degenerative disc disease.  

The Veteran was provided another VA examination in March 2010.  
At this time, the Veteran reported a history of fatigue, 
decreased motion, stiffness, weakness, spasms and pain.  On 
objective testing, the examiner noted the absence of spinal 
curvatures, spasm, atrophy, guarding, weakness or ankylosis; 
however, pain on motion and tenderness were present.  The 
Veteran's account of constant sharp/pulsating pain to his left 
lower extremity was also noted and on neurological testing a 
sensory deficit was confirmed, and the examiner opined that these 
symptoms were related to the Veteran's lower back disorder.  
Range of motion testing disclosed (i) forward flexion to 55 
degrees, (ii) backward extension to 25 degrees, (iii) left 
lateral flexion to 20 degrees, (iv) right lateral flexion to 22 
degrees, and rotation to 30 degrees, bilaterally, with pain noted 
on active range of motion testing.  The examiner also noted that 
there was no additional loss of range of motion on repetitive 
testing, although pain was evident.  Once again, the diagnosis 
was mild-to-moderate degenerative disc disease.  

Numerous VA treatment records, generated during the period under 
review, have been associated with the claims file.  Although 
these records do not express the Veteran's range of motion in 
degrees, records, such as a February 2007 VA primary care note, 
confirm the Veteran's need for narcotic medication to manage his 
back pain.  What is more, these records confirm the Veteran's 
regular VA physical therapy treatment and the absence of any 
neurological symptoms, aside from those associated with the 
Veteran's lower extremities.  See e.g. VA Telephone/Primary Care 
Note, Jul. 31, 2008; VA General/Primary Care Note, Mar. 27, 2008; 
VA Rehab/Consult, Dec. 18, 2007.  These records also confirm that 
the Veteran was fit was a left ankle brace, due to his left lower 
extremity weakness.  See VA Rehab/Consult, Apr. 29, 2008.  

After considering the evidence of record, the Board finds that 
evaluation under the General Rating Formula shows entitlement to 
not more than a 20 percent disability rating.  The Veteran's 
forward flexion was respectively noted as being to 49-degrees and 
55-degrees, at September 2006 and March 2010 VA examinations, 
which is squarely within the criteria for a 20 percent disability 
rating (forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees).  The examiners 
documented no flare-ups or increased limitation of range of 
motion on repeated motion testing, so additional compensation 
under DeLuca is not warranted.  What is more, both VA examiners 
and all competent medical evidence of record indicate that the 
Veteran's spine is not ankylosed.  

There are no documented incapacitating episodes associated with 
the lumbar spine disorder, so alternative rating under those 
criteria would result in no benefit to the Veteran.

However, the Board has determined that the Veteran's sciatic 
neuropathy is moderately-severe.  Although there are no nerve 
conduction studies of record, both the September 2006 and March 
2010 VA examiners noted that that the Veteran's lower extremity 
symptoms were secondary to the service-connected lower back 
disorder, and the RO acknowledged mild-to-moderate sciatic 
neuropathy as a component of the currently-assigned 60 percent 
disability rating under the former 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1996) (a 60-percent disability rating for persistent 
sciatic neuropathy or other neurological findings, with little 
intermittent relief).  Further, the Veteran was provided a left 
ankle brace, due to left lower extremity sciatic neuropathy, and 
has made continued to reports of bilateral lower extremity 
neurological symptomatology.  See, e.g., VA Telephone/Primary 
Care, Jul. 30, 2008; VA Rehab/Consult, Apr. 29, 2008.  
Nonetheless, the evidence of record fails to demonstrate the 
Veteran has "marked muscular atrophy" in either lower 
extremity, or that his numerological symptomatology is best 
characterized as severe.  

Based on the evidence and analysis above, the Board has 
determined that the neurological impairment to the bilateral 
lower extremities secondary to the service-connected lower back 
disorder should be compensated at 40 percent for each lower 
extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The 
Board notes that re-rating the disability is favorable to the 
Veteran.  

In reaching these determinations, the Board notes that the law 
provides that a disability rating in effect at the time the 
Rating Schedule is revised cannot be reduced due to the change in 
the Rating Schedule, unless an improvement in the Veteran's 
disability is shown to have occurred.  38 U.S.C.A. § 1155; see 
Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. 
§ 3.951(a).  In this regard, the Board reiterates that the 
Veteran's low back disability was previously rated as 60 percent 
disabling under former Diagnostic Code 5293 since January 26, 
1993, a period of approximately 17 years.  

The Board must examine whether the assignment of the separate 20 
percent, 40 percent and 40 percent disability rating is 
consistent with 38 U.S.C.A. § 1155 and 38 C.F.R. § 3.951(a).  To 
do so, the Board must apply 38 C.F.R. § 4.26, which provides 
that, when a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, the 
ratings for the disabilities of the right and left sides will be 
combined as usual, and 10 percent of this value will be added 
(i.e., not combined) before proceeding with further combinations, 
or converting to the degree of disability.  The bilateral factor 
is applied to such bilateral disabilities before other 
combinations are carried out, and the rating for such 
disabilities, including the bilateral factor, is treated as one 
disability for the purpose of arranging in order of severity and 
for all further combinations.

The application of this provision results in an evaluation, under 
the new criteria, of a single 70 percent disability rating for 
the Veteran's bilateral sciatic neuropathy, i.e., 40 percent 
combined with 40 percent, as per 38 C.F.R. § 4.25, yields a 64 
percent rating, 10 percent of which is 6.4 percent, which when 
added to the 64 percent rating equals 70.4 percent, and is 
thereafter rounded down to 70 percent.  That 70 percent 
disability rating, when combined with the 20 percent rating for 
the orthopedic manifestations of the Veteran's lower back 
disorder under the General Schedule for Rating Spine Disorders, 
results in a combined 76 percent disability rating, which is then 
rounded up to 80 percent.  As such, the assignment of separate 20 
percent, 40 percent and 40 percent disability ratings does not 
violate 38 U.S.C.A. § 1155 because it does not result in a rating 
reduction due to the application of new rating criteria.  Indeed, 
the Board observes that such application results in an increase 
in the Veteran's overall combined disability rating, which was 60 
percent prior to the appeal, and now will be increased to 80 
percent.

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The RO 
or the Board must first determine whether the schedular rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the disability ratings assigned herein 
contemplate the level of impairment reported by the Veteran and 
documented by the objective evidence of record, to include 
employment related interference.  In essence, there is no aspect 
of the Veteran's disabilities that is not contemplated by the 
schedular criteria.  Moreover, there is no evidence of any 
unusual or exceptional circumstances, such as interference with 
employment or frequent periods of hospitalization, for which is 
not contemplated in the ratings assigned herein, as to take this 
matter outside the norm and to warrant an extraschedular rating.  
Once again, the Board, having considered both the Veteran's 
reports of impairment and the medical evidence of record, 
concludes that the rating schedule contemplates the level of 
impaired employment and loss of working time, due to 
exacerbations, which is commensurate with the Veteran's level of 
disability.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 
(Nov. 25, 2005).  For the aforementioned reasons, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

New and material evidence has been presented to reopen a claim 
for a cervical spine disorder, and the claim is granted to this 
extent only.  

A separate 20 percent disability rating for lumbar degenerative 
disc disease is granted, subject to the law and regulations 
governing payment of monetary benefits.

A separate 40 percent disability rating for moderate incomplete 
paralysis of the sciatic nerve of the right lower extremity is 
granted, subject to the law and regulations governing payment of 
monetary benefits.

A separate 40 percent disability rating for moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity is 
granted, subject to the law and regulations governing payment of 
monetary benefits.


REMAND

Having reopened the Veteran's service connection claim for a 
cervical spine disorder does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the Veteran in the 
development of the claim by conducting appropriate medical 
inquiry.

As an initial matter, at his October 2010 Board hearing, the 
Veteran provided sworn testimony that his cervical spine disorder 
was caused by an in-service injury aboard a Navy vessel and of 
persistent symptomatology since this event.  See Board Hearing 
Trans., pp. 3-5, Oct. 22, 2010.  In connection with Medical Board 
proceedings, the Veteran provided a similar account of cervical 
spine/back injury.  See Veteran's Medical Board Statement, 
undated.  In essence, the Veteran has provided an account 
cervical spine symptomatology (i.e., pain) within lay 
observation, which must be considered in the evaluation of his 
claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the Veteran's competent account of symptomatology, 
the Board finds that the March 2010 VA examination and opinion 
fail to provide a sufficient basis for a proper a full evaluation 
of the claim.  Specifically, while the examination report 
reflects the examiner's review of the Veteran's service treatment 
records and post-service treatment records, the examiner's 
opinion fails to adequately address the Veteran's account of 
continued symptomatology since his in-service injury.  The 
examination opinion, in part, states that the noted in-service 
cervical spine disorder, when treated, was "considered acute and 
transitory...[and] [t]here was no indication of any [cervical spine 
disorder] on [the Veteran's] MEB;" however, the Veteran has 
provided a competent account cervical spine symptomatology, 
which, at a minimum raises the possibility that the disorder did 
not resolve.  What is more, a January 2010 statement from private 
physician R.G., M.D., also suggests the in-service cervical spine 
disorder may not have not resolved.  As the Board may not rely on 
its own unsubstantiated medical opinion, the Veteran's service 
connection claim for a cervical spine disorder must be remanded 
for another VA examination.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Allday v. Brown, 7 Vet. App. 517 
(1995).

The Board also observes that there may be outstanding treatment 
records relevant to the Veteran's present claim that VA should 
seek to obtain.  Specifically, an April 2008 VA treatment record 
notes that the Veteran underwent cervical spine surgery in 2004; 
however, these records have not been associated with the claims 
folder.  The Veteran has provided a January 2010 statement from 
Dr. R.G., of the West Wichita Family Physicians, P.A., but 
treatment record from this medical provider, dated since 
September 2008, have not been associated with the claims folder.  
The Board also observes that the Veteran receives VA treatment 
for cervical spine condition, and records of his VA care, dated 
since October 2008, have not been associated with the claims 
folder.  As previously noted, the Veteran testified that he 
received Social Security Administration  benefits since 
approximately October 2004 and there is competent evidence 
suggesting this may be related to the Veteran's cervical spine 
disorder; nonetheless, the record does not reflect sufficient 
attempt to obtain these records.  See Board Hearing Trans., pp. 
14-15, Oct. 22, 2010; VA Exam Rpt., Mar. 8, 2010;"Employment 
History," VA Exam Rpt., Sept. 6, 2006.  Under the law, VA must 
obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  For this reason as well, the claim must be 
remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and 
ask that he identify any post-service private 
medical facility(ies) and/or provider(s), 
where he may have received any cervical spine 
treatment, and/or hospitalization, to include 
all surgical intervention(s) and records 
generated by private physician R.G., M.D., to 
include the West Wichita Family Physicians, 
P.A.  The RO/AMC shall then obtain the proper 
releases and attempt to obtain any identified 
records from the appropriate private medical 
facility(ies)/provider(s).  

2.  The RO/AMC shall request copies of all of 
the Veteran's outstanding cervical spine 
treatment records, from the VA Medical 
Center, in Wichita, Kansas.  Any negative 
response should be in writing, and 
associated with the claims file.

3.  The RO/AMC shall attempt to obtain the 
Veteran's complete Social Security 
Administration records (i.e., determinations, 
medical records and examinations), 
documenting in writing all development 
efforts.  Any negative response should be 
in writing, and associated with the 
claims file.

4.  Upon completion of the aforementioned 
development efforts and after any obtained 
records, and/or negative response(s), are 
associated with the claims file, the RO/AMC 
shall schedule the Veteran for an appropriate 
VA examination in order to determine the 
etiology of any currently diagnosed cervical 
spine disorder.  The claims file should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.

The examiner must record the full history of 
the disorder, including the Veteran account 
of the onset/etiology of his disability, and 
specifically comment as to the likelihood 
that any currently diagnosed cervical spine 
disorder: 

(i) had its onset in-service;

(ii) is related to active service, to 
include in-service injury; and/or

(iii) was caused, and/or is 
aggravated (permanently worsened), by 
any of the Veteran's service 
connected disabilities.

The examiner should specifically comment on 
whether there is any relationship between the 
Veteran's in-service cervical spine symptoms, 
as noted in his service treatment record, and 
any currently diagnosed disorder, including 
whether there is continuity of symptoms since 
service.  In doing so, the examiner should 
consider and address the Veteran's account of 
a continuity of symptomatology and the 
January 2010 statement of private physician 
R.G., M.D.  The examiner should provide a 
complete rationale containing the reasons and 
basis for all opinions given.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


